Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1,5, 8-11, 14, 19-25, 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not enable a person of skill in the art to make and use the claimed invention, specifically a monocomponent non-thermoplastic starch and or starch derivative which function as a thermal binder fiber.
The factors considered when determining whether a disclosure is enabling include but are not limited to the following:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims encompass a  structure comprising hydroxyl polymer filaments in a nonwoven, a plurality of additives of wood pulp fibers, and a monocomponent non-
The nature of the invention is in textiles and chemistry.
The state of the prior art is shown by the applied prior art references in previous actions as well as the cited references from Applicant.
The level of skill in the art is also shown by the applied prior art references and the art cited by Applicant.
Textiles in general are a fairly predictable art, however, chemistry is less predictable.  This invention combines both disciplines.
The inventor does not provide direction in the specification as to how a non-thermoplastic mono-component starch fiber will thermally bond.  Note that mono-component is believed to be being used in this instance to differentiate from bicomponent or multicomponent fibers which could have, as shown in the Cabell II reference, both thermoplastic and thus thermally bondable elements as well as non-thermoplastic and thus non-thermally bondable elements in a single fiber.  The specification states that the binder can be thermoplastic or non-thermoplastic, mono component or bicomponent, but does not disclose a particular embodiment with a non-thermoplastic mono-component starch binder fiber which acts as a thermal binder fiber.  Thermal binding requires melting of the fiber, but a non-thermoplastic fiber will not have a melting point and will not melt or soften under heat/pressure.
There is not  a working example which includes the particular combination of a monocomponent non-thermoplastic starch or starch derivative fiber which provides thermal bonding to a structure.
The level of experimentation to find such a fiber which is not thermoplastic and is monocomponent yet provides thermal bonding to a structure would be undue.  Thermal bonding in fibrous materials requires a heat softenable/meltable material.  A non-thermoplastic monocomponent fiber would not provide thermal bonding.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8-11, 14, 19-25, 27-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “monocomponent” filaments, which is reasonably interpreted as a filament which includes one component.  However, claim 1 further recites that the filaments can be mixtures of starch and/or starch derivatives, polyvinyl alcohol and/or polyvinyl alcohol derivatives.  Further, claim 14 recites that the monocomponent filaments can further comprise and additional hydroxyl polymer selected from the group consisting of polyvinyl alcohol and 
Applicant’s arguments and amendments filed 10/4/21 have been carefully considered.  The amendment is sufficient to overcome the art rejection of record, because Cabell II does not teach a monocomponent non-thermoplastic thermal binder fiber.  However, new rejections are set forth above in view of the amendment to the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789